DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The rejection of Claims 1-21 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of Applicant’s claims amendment filed on 11/19/2021.    

The rejection of Claims 1-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in light of Applicant’s claims amendment filed on 11/19/2021.
Allowable Subject Matter



Claims 1-21 are allowed. 

The following is an examiner’s statement for reasons of allowance because the prior art of records such as (US 2016/0182140 A1) Richard DeVaul et al., (US 9,379,815 B2) Gary D. Coleman et al., (US 2017/0339695 A1) Chiachi Wang et al.,  has failed alone or in combination to teach the claim limitations (as shown in bold and underlined):
Regarding claim 1, A system comprising: one or more optical ground terminals, and a spacecraft having at least one or more optical space terminals and a space switch unit, wherein each optical ground terminal comprises an optical beam control configured to conduct 
receive a plurality of encoded data frames by a forward channel receiver (RX) of one optical space terminal from a counterpart forward channel transmitter (TX) of a respective optical ground terminal via multiple forward channels through air/vacuum, wherein the respective optical ground terminal is paired with the optical space terminal for data communication, and the encoded data frames are encoded by the counterpart forward channel TX of the respective optical ground terminal; 
decode the plurality of encoded data frames by the forward channel RX of the optical space terminal; 
regenerate a plurality of data packets based on the plurality of decoded data frames by the space switch unit, wherein the data packets are at a layer of data-link or higher; 
route the regenerated data packets to another optical space terminal by the space switch unit, wherein another optical space terminal is paired with another optical ground terminals for data communication; and 
transmit a plurality of encoded data frames by a return channel TX of one optical space terminal to a counterpart return channel RX of a respective optical ground terminal via a return channel through air/vacuum, wherein the optical space terminal is paired with the respective optical ground terminal for data communication, and wherein the encoded data frames are encoded by the return channel TX of the optical space terminal.
Regarding claims 8, 15 and 21, are allowed for the same reasons as indicated in claim 1.  

Conclusion






















Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/ABBAS H ALAGHEBAND/ Primary Examiner, Art Unit 2636